Citation Nr: 1233112	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  10-28 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than July 30, 2007 for benefits from a total disability rating based on individual unemployability (TDIU).  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for a bilateral foot disorder.  


REPRESENTATION

Appellant (Veteran) represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and family members and friends


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1957 to September 1959.  

This case comes before the Board of Veterans Appeals (the Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

A hearing was held before the undersigned Veterans Law Judge in March 2012.  A transcript of that hearing is in the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues regarding service connection for bilateral hearing loss and a bilateral foot disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On January 20, 2012, prior to the promulgation of a decision in the appeal, the Veteran withdrew the claim of entitlement to an effective date earlier than July 30, 2007 for TDIU benefits.  




CONCLUSION OF LAW

The criteria for withdrawal of the issue of entitlement to an effective date earlier than July 30, 2007 for TDIU benefits by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION


The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  

In the present case, in a notification dated January 20, 2012, the appellant withdrew the claim of entitlement to an effective date earlier than July 30, 2007 for TDIU benefits.  Hence, there remain no allegations of errors of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review this claim, and it is dismissed.


ORDER

The claim of entitlement to an effective date earlier than July 30, 2007 for TDIU benefits is dismissed.  


REMAND

The Board finds remand warranted for the claims of service connection for a bilateral foot disorder and for bilateral hearing loss.  

With regard to the claim of service connection for a bilateral foot disorder, the Board notes that this claim was addressed in a Statement of the Case (SOC) issued to the Veteran in May 2010.  In June 2012, following Certification of this issue to the Board in February 2012, the Veteran submitted to the Board additional medical and lay evidence pertaining to his feet.  The Board inquired with the Veteran whether he desired a waiver of Agency of Original Jurisdiction (AOJ) review of the evidence, or whether he desired a remand of the issue for AOJ consideration.  In August 2012, the Veteran responded that he desired a remand for AOJ consideration.  See 38 C.F.R. §§ 19.31, 20.1304(c) (2011).  

With regard to the claim of service connection for bilateral hearing loss, the Board finds remand warranted for additional development and medical inquiry.  Initially, the Board notes that a VA audiology examination report may be outstanding.  During his hearing before the Board in March 2012, the Veteran indicated that he would be undergoing VA examination soon.  Moreover, in the submission of evidence in June 2012, there are several documents that are illegible but appear to be audiometric examination results.  Remand is required to obtain any recent audiology test results.  Remand is also required so that the Veteran can undergo an additional VA examination that contains audiometric test results and an opinion which addresses the claim to medical nexus.  In that opinion, the examiner should address the Veteran's lay assertions, in particular his claim that he experienced acoustic trauma during service, and that he noticed hearing loss during service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  All outstanding relevant VA treatment records pertaining to any treatment the Veteran receives for his foot and hearing loss disorders should be obtained and added to the claims file.  

2.  The Veteran should be scheduled for a VA audiology examination to determine the etiology, nature, and severity of his hearing loss.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The Veteran's complaints should be recorded in full. 

The examiner should then provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's hearing loss had its onset in service or is otherwise related to service.  Again, the opinion should address the Veteran's lay assertions that he experienced acoustic trauma during service, and that he remembers experiencing hearing loss during service.  

Any conclusion reached should be supported by a rationale.

3.  The RO/AMC should review the Veteran's claims.  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental SOC (SSOC).  The SSOC must contain notice of all relevant action taken on the claims for benefits since issuance of the May 2010 SOC.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


